ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
 A terminal disclaimer with respect to application 16/836,129 filed 31-March-2020, (issued as US 11,203,348 B1 on 21-December-2021) requested and approved on 31-January-2022 obviates the rejection of claims 1, 6, 7 and 9 for non-statutory double patenting.
 No discovered prior art anticipates each and every limitation of independent claim 1.
 The most relevant discovered prior art includes: 
Lakshmanan (US2019/0050729): Lakshmanan discloses apparatus and methods for deep learning solution related to autonomous driving including deep learning and natural language modeling but does not disclose clustering of data into spatial-temporal segments, or the concatenation of vector data.
Hoffman (US 2021/0012100 A1): Hoffman is directed toward action classification using deep embedded clustering, specifically disclosing the use of unsupervised deep learning, clustering, and concatenation of spatial-temporal vectors, but does not disclose the use of natural language models or particular application to vehicle driving behavior.
Jang (US 2018/0336424): Jang discloses methods of a vehicle driving event using deep learning and natural language models, but not specifically the generation or concatenation of spatial-temporal vectors.
 These references fail to specifically perform the claimed steps of processing, concatenation and normalization by three neural networks, and no reasonable combination of these and/or other known prior art would render the methods or system of claim 1 obvious.  For all these reasons these claims are allowable.
 Dependent claims 2-13 are allowable over prior art, at least because each depends from an allowable claim.
 Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 ET Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.